DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, 10 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. (PGPUB 20160131873 of record).

Regarding claim 1, Tang discloses an optical imaging system comprising: 
a first lens comprising a positive refractive power (210 and [0165]); 
a second lens comprising a positive refractive power (220 and [0166]); 
a third lens comprising a positive refractive power (230 and [0167]);
 a fourth lens comprising a negative refractive power (240 and [0168]); 
a fifth lens comprising a positive refractive power (250 and [0169]), wherein an object-side surface of the fifth lens is concave ([0169]); and 
a sixth lens comprising a negative refractive power (260 and [0170]), wherein the sixth lens comprises an inflection point formed on an image-side surface thereof (Fig. 2A and Tables 2 and 3 for aspheric data),
wherein the first to sixth lenses are sequentially disposed from an object side of the optical imaging system, towards an imaging plane (Table 3).

Regarding claim 2, Tang disclose wherein a paraxial region of an object-side surface of the first lens is a planar region, and an image-side surface of the first lens is convex (Fig. 2A and Tables 3 and 4 of Tang provide aspheric shape data for surface 212 and 214 that shows 212 to be substantially planar at the paraxial region).

Regarding claim 4, Tang discloses wherein an object-side surface of the third lens is convex, and an image-side surface of the third lens is convex (Fig. 2A and Table 3 of Tang).

Regarding claim 5, Tang discloses wherein an object-side surface of the fourth lens is convex, and an image-side surface of the fourth lens is concave (Fig. 2A and Table 3 of Tang).

Regarding claim 6, Tang discloses wherein an object-side surface of the fifth lens is concave, and an image-side surface of the fifth lens is convex (Fig. 2A and Table 3 of Tang).

Regarding claim 7, Tang discloses wherein an object-side surface of the sixth lens is convex, and an image-side surface of the sixth lens is concave (Fig. 2A and Tables 3 and 4).

Regarding claim 8, Tang discloses wherein BL/f < 0.5, where BL is a distance from the image-side surface of the sixth lens to the imaging plane, and f is an overall focal length of the optical imaging system (Table 3 where BL = 1.16 and f = 3.9789 giving 0.29).

Regarding claim 10, Tang discloses wherein V1 - V2 < -25 (Table 3 shows V1 = 23.3 and V2 = 58 giving -34.7), where V1 is an Abbe number of the first lens, and V2 is an Abbe number of the second lens.

Regarding claim 14, Tang discloses wherein D12/TTL < 0.03 (Table 3 where D12 = .137 and TTL = 7.4 giving 0.019), where D12 is a distance from an image-side surface of the first lens to an object-side surface of the second lens, and TTL is a distance from an object-side surface of the first lens to the imaging plane.

Regarding claim 15, Tang discloses wherein D56/TTL < 0.85 (Table 3 D56 = .05 and TTL = 7.4 giving 0.007), where D56 is a distance from an image-side surface of the fifth lens to an object-side surface of the sixth lens, and TTL is a distance from an object-side surface of the first lens to the imaging plane.

Regarding claim 16, Tang discloses an optical imaging system, comprising: 
a first lens (210), wherein a paraxial region of an object-side surface of the first lens is a planar region and an image-side surface is convex (Fig. 2A and Tables 3 and 4 provide aspheric shape data for surface 212 and 214); 
a second lens (220); 
a third lens (230), wherein an object-side surface and an image-side surface of the third lens are convex (Fig. 2A and Table 3); 
a fourth lens (240), wherein an object-side surface of the fourth lens is convex (Fig. 2A and Table 3); 
a fifth lens (250, Fig. 2a and Table 3); and 
a sixth lens (260), wherein an object-side surface of the sixth lens is convex  (Fig. 2A and Tables 3 and 4 provide aspheric shape data for surface 262), 
wherein the first to sixth lenses are sequentially disposed from an object side of the optical imaging system, towards an imaging plane (Fig. 2A and Table 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Chen et al. (PGPUB 20130279021 of record).

Regarding claim 3, Tang does not disclose wherein an object-side surface of the second lens is convex, and an image-side surface of the second lens is concave.
However, Chen teaches a similar lens system having a power arrangement of +, +, +, -, +, - ([0009]) having similar aspherical shaped lenses (See embodiments 1-9) wherein an object-side surface of the second lens is convex, and an image-side surface of the second lens is concave (See embodiments 1-6, 8 and 9).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to Tang and Chen such that the object-side surface of the second lens was convex in the paraxial region motivated by balancing the distribution of the positive refractive power of the first lens element and correct astigmatism ([0032]). 

Regarding claim 9, modified Tang does not disclose wherein R3/f < 0.5, where R3 is a radius of curvature of an object-side surface of the second lens, and f is an overall focal length of the optical imaging system.
However, Chen teaches a similar lens system having a power arrangement of +, +, +, -, +, - ([0009]) having similar aspherical shaped lenses (See embodiments 1-9) wherein R3/f < 0.5 (Embodiment 4 Table 7 of Chen shows f = 2.82 and R3 = 1.216 giving 0.43).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to Tang and Chen such that R3/f < 0.5 motivated by improving image quality ([0032]).

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang.

Regarding claim 11, Tang discloses wherein (R7-R8)/(R7+R8) = 0.85 (Data from Table 3), but does not disclose wherein 0.2 < (R7 - 26013057.1271R8)/(R7 + R8) < 0.8, where R7 is a radius of curvature of an object-side surface of the fourth lens, and R8 is a radius of curvature of an image-side surface of the fourth lens.
However, given that the difference between 0.8 and 0.85 is incremental and small, it would be considered close but not overlapping. It has been held that where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness exists. Titanium Metals Corporation of America, 227 USPQ 773 (Fed Cir. 1985). Since this difference in ranges is small, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to provide in the optical system of Tang the additional feature of having the ratio of (R7-R8)/(R7+R8) within the claimed range. Further one having ordinary skill in the art would have been motivated to adjust the ratio above in order to improve image aberration correction.

Regarding claim 12, Tang discloses (R9 - R10)/(R9 + R10) = 0.86 (Table 3 where R9 =  -15.4403 and R10= -1.14098), but does not disclose wherein 0.4 < (R9 - R10)/(R9 + R10) < 0.6, where R9 is a radius of curvature of the object-side surface of the fifth lens, and R10 is a radius of curvature of an image-side surface of the fifth lens.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens distances, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination.  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy 0.4 < (R9 - R10)/(R9 + R10) < 0.6, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would be motivated to modify the ratio of lens radii of the fifth lens to satisfy the condition above in order to correct image aberration. 

Regarding claim 13, Tang does not disclose in the second embodiment wherein SL/TTL < 0.85, where SL is a distance from a stop to the imaging plane, and TTL is a distance from an object-side surface of the first lens to the imaging plane.
However, in paragraph [0082] Tang states that it would be beneficial to place a stop in the middle aperture as it results in the same advantages as a wide-angle system and presents the condition 0.6 < InS/HOS < 1.1 (where InS is a distance from the stop to the image side of the sixth lens and HOS is the total distance from the object side of the first lens and the image plane).
Therefore, it would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the third embodiment of Tang such that SL/TTL < 0.85 as taught by Tang motivated by providing a wider-angle image capturing system ([0082]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872